REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Claims
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
WO 2008/090667 appears to be the closest prior art reference.  It discloses a guide for a typical tampon applicator.  Tampon applicator (barrel 2 and plunger 3) is inserted into the guide (41, Fig. 7) with the barrel portion being secured at its insertion end and having the distal end extending distally out of the guide.  However, there is no actuator inside the guide for pushing the plunger of the tampon applicator and there is also no handle to move the actuator linearly.
Causey (US 2001/0041869) discloses a device that has a casing to receive a syringe-like infusion device (Fig. 10), an actuator (54) is inside the casing to engage a plunger/piston (56/58) of the infusion device so as to move the plunger/piston linearly and telescopically within the barrel (12) of the infusion device.  Causey does not disclose a handle that slides linearly on the outside of the casing to move the actuator.
Gray (US 6,019,745) discloses a device similar to that of Causey.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575.  The examiner can normally be reached on M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        31 July 2021